                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



JUDITH WALTON, as Personal
Representative for the ESTATE
OF FRANK SMITH, on behalf of the
Estate and Survivor Judith Walton,

                     Plaintiff,

v.                                                         Case No. 3:16-cv-1130-J-39JRK

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

                Defendants.
______________________________

                                           ORDER
                                          I. Status
       Before the Court is Plaintiff Judith Walton’s Motion to Reconsider the Court’s Order

dismissing Counts I, II, and IV of the Second Amended Complaint (Doc. 46; Motion).

Defendants have responded (Docs. 51, 52, 53). In the Second Amended Complaint (Doc.

33; SAC), Plaintiff, as personal representative of her deceased son, Frank Smith,

asserted that Smith’s constitutional rights were violated while he was in the custody of the

Florida Department of Corrections (FDOC) at Union Correctional Institution (UCI). Plaintiff

alleged that corrections officers used excessive force against Smith on July 3, 2012,

which resulted in his death two months later. See SAC at 12.1 This Court dismissed with

prejudice Counts I, II, and IV of the SAC for Plaintiff’s failure to file within the applicable




1The factual allegations are more fully set forth in the Court’s Order. See Order (Doc. 42)
at 2-5.
limitations period. See Order (Doc. 42; Dismissal Order). In those Counts, Plaintiff

asserted claims under § 1983 for the violation of Smith’s constitutional rights, including

excessive use of force, failure to protect or intervene, deliberate indifference, and

violations of the ADA and Rehabilitation Act. See SAC at 15, 17, 19, 20.

                                   II. Plaintiff’s Motion

       Plaintiff asks the Court to reconsider its Order on purely equitable grounds, citing

Federal Rule of Civil Procedure 60(b)(1) or (b)(6), “to prevent manifest injustice.” Motion

at 1. Plaintiff maintains the statute of limitations should be calculated from the date of

Smith’s death for three reasons: (1) Florida’s delayed discovery doctrine “operates to

postpone accrual” of the claims until the date of Smith’s death; (2) equitable tolling applies

because Defendants fraudulently concealed the facts; and (3) Defendants should be

equitably estopped from asserting a statute-of-limitations defense because of their

wrongful acts. Id. at 1-2. Plaintiff also asserts that whether and when a plaintiff should

have discovered a cause of action is a question of fact for a jury. See id. at 10.

       Plaintiff contends that “Defendants failed to disclose facts that could have put the

public, including the family of Plaintiff’s decedent, on notice of the existence of a cause of

action relating to [Smith’s] death.” Id. at 2. Plaintiff states that the “family was told that

Smith had caused his own injuries,” id. at 4-5, and Plaintiff and her daughter “were unable

to get truthful information from the [FDOC] as long as Frank Smith was alive,” id. at 3.

Plaintiff offers the following exhibits in support: a Florida Department of Law Enforcement

(FDLE) investigative report (46-1; FDLE Report),2 her own declaration (Doc. 46-2; Judith




2According to the report, “Florida Governor Rick Scott . . . ordered the Florida Department
of Law Enforcement (FDLE) to investigate a use of force involving [FDOC] inmate Frank
                                              2
Declaration), her daughter Kimberly’s declaration (Doc. 46-3; Kimberly Declaration); and

an autopsy report dated September 4, 2012, the date of Smith’s death (Doc. 46-4;

Autopsy Report).

       In their declarations, Plaintiff and her daughter aver under penalty of perjury that

someone at the prison informed them that Smith “hurt himself by banging his head against

something in the back of [a transportation] van.” See Judith’s Declaration ¶ 3; Kimberly’s

Declaration ¶ 4. They further aver that they were never told anything other than that Smith

caused his own death, they were never allowed to speak with Smith alone, and when

Kimberly visited Smith’s hospital room, he was partially paralyzed and intubated,

rendering him unable to communicate with her. See Kimberly’s Declaration ¶ 5. Plaintiff

first learned of the circumstances surrounding Smith’s death when her attorney contacted

her daughter in August 2016. See Judith’s Declaration ¶ 6; Kimberly’s Declaration ¶ 7;

Motion at 11.3

       The FDLE Report confirms Smith was paralyzed while in the hospital. On August

21, 2012, Senior Inspector E.J. Whatley interviewed Smith in his room at the Reception

Medical Center (RMC). According to Whatley, Smith was “in a room by himself, lying in a

bed, and paralyzed from the neck down.” FDLE Report at 50. However, it is unclear the

extent to which Smith, a mentally ill patient, was able to understand the events and

communicate. Smith reportedly told Whatley that he injured himself while inside the van,

though he was unable to recall later events. Id. at 27-28. The FDLE investigator listened


Smith . . . which occurred on July 3, 2012, by Corrections Officers at [UCI].” FDLE Report
at 1.
3  Plaintiff’s attorney explains that he contacted Kimberly Walton “as part of the
investigation of another [UCI] inmate beating case,” which is what put Plaintiff on notice
of the “questionable circumstances of her son’s death.” Motion at 11.
                                            3
to the recording of the interview and noted that Smith sounded “oriented and lucid,”

though his speech was slurred. Id. at 27. Moreover, Whatley told the FDLE investigator

that “Smith was having trouble communicating” when Whatley interviewed him. Id. at 51.

                               III. Defendants’ Responses

       In response to Plaintiff’s Motion, Defendants FDOC, Reddish, Jeffcoat, Swain, and

Bacon argue that Plaintiff does not qualify for relief under Rule 60(b) (Doc. 51; FDOC

Response). In the FDOC Response, Defendants assert that Plaintiff’s failure to

adequately present the facts and argument was due to a mistake on her attorney’s part,

which is “an insufficient basis for establishing excusable neglect.” FDOC Response at 4.

They also maintain that Plaintiff has not identified a change in the law or newly-discovered

evidence but rather improperly offers facts and evidence she failed to present previously.

Id. at 6-7. Finally, they argue Plaintiff’s Motion represents an inappropriate “second bite

at the apple.” Id. at 11-12.4 Defendant Criswell asserts many of the same arguments as

those raised in the FDOC Response (Doc. 53; Criswell Response). Criswell also asserts

that subdivisions (b)(1) and (b)(6) are mutually exclusive, meaning that a court cannot

grant relief under (b)(6) for any reason the court could consider under (b)(1). See Criswell

Response at 3.

                                       IV. Discussion

       Recognizing that relief under Rule 60(b)(1) and (b)(6) are mutually exclusive, the

Court finds that either subdivision provides a basis for the relief Plaintiff seeks. Rule 60(b)

is a remedial rule and, as such, should be liberally construed. See Nisson v. Lundy, 975




4Defendants Allen, Griffis, Norman, Browning, Schaffer, and Hough adopt the FDOC
Response. See Response (Doc. 52).
                                              4
F.2d 802, 806 (11th Cir. 1992). “The purpose of Rule 60(b) is to balance the principle of

finality of a judgment with the interest of the court in seeing that justice is done in light of

the facts.” Stansell v. Revolutionary Armed Forces of Colombia (FARC), No. 8:09-CV-

2308-T-26MAP, 2013 WL 12132057, at *3 (M.D. Fla. Apr. 29, 2013) (citing Hesling v.

CSX Transp., Inc., 396 F.3d 632, 638 (5th Cir. 2005)). See also Greater Baton Rouge

Golf Ass’n v. Recreation & Park Comm’n for Par. of E. Baton Rouge, 507 F.2d 227, 229

(5th Cir. 1975) (“It is generally held that even where there may be evidence in the record

which would call for dismissal, any doubt should be resolved in favor of a trial on the

merits.”).

       Upon review, it appears there may be a factual dispute as to whether Smith knew

his constitutional rights had been infringed. Contrary to the assertion in the FDOC

Response, Plaintiff offers facts that, if proven, could demonstrate “Mr. Smith was not a

person with a reasonably prudent regard for his own rights.” See FDOC Response at 5

n.1 (citing Brown v. Ga. Bd. of Pardons & Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003)).

To the extent Smith had no recollection of much of the events of July 3, 2012, he may not

have known or had reason to know of an infringement of his constitutional rights

attributable to the actions of others. See Horsely v. Univ. of Ala., 564 F. App’x 1006, 1008

(11th Cir. 2014). If Smith himself was unable to understand or know his rights were

infringed upon, he certainly could not have communicated any such violations to those

who could champion his rights after his death. Even more, to the extent Defendants

intentionally withheld information or misled Plaintiff as to the cause of her son’s death,

fairness dictates Plaintiff be afforded an opportunity to sufficiently present her arguments




                                               5
as to whether she timely filed her claims considering all relevant facts and applicable legal

and equitable principles.

       Though Plaintiff provides more factual detail in her Motion than she offered before,

Defendants’ contention that Plaintiff’s Motion raises new argument is not entirely

accurate. In her Omnibus Response to Defendants’ Motions to Dismiss (Doc. 37; MTD

Response), Plaintiff did assert that the “delayed discovery” doctrine applies. See MTD

Response at 15. As set forth in the Court’s Dismissal Order, Plaintiff’s reliance on Florida’s

delayed discovery rule was misplaced. See Dismissal Order at 16-17. However, under

federal law, actions brought pursuant to § 1983 and the ADA accrue, or begin to run,

“from the date the facts which would support a cause of action are apparent or should be

apparent to a person with a reasonably prudent regard for his rights.” Ross v. Mickle, 194

F. App’x 742, 744 (11th Cir. 2006).

       If Plaintiff can prove that Smith “was not a person with a reasonably prudent regard

for his own rights” or that there is a question of fact as to when the statute of limitations

accrued, this case is factually distinguishable from the Tenth Circuit decision upon which

this Court relied in finding Plaintiff’s claims were time-barred as a matter of law. See

Lawson v. Okmulgee Cty. Crim. Justice Auth., 726 F. App’x 685 (10th Cir. 2018). In

Lawson, the Tenth Circuit held the state wrongful death statute did not apply because the

plaintiff sued “in a purely representative capacity for alleged violations of [the inmate’s]

federal and state constitutional rights.” Id. at 691. In Lawson, however, the Court noted

that the “facts and dates [were] not disputed.” Id. at 689. The parties merely disagreed as

to what law dictated the limitations period and claim accrual. Id. Moreover, there was no

suggestion in the Lawson case that the decedent himself was unaware of a potential



                                              6
infringement of his constitutional rights, or that he suffered from a mental or physical

disability that prevented him from communicating with his family. See id. at 691.

       Because the facts in the instant matter demonstrate the parties dispute not only

the applicable law but the date on which the claims accrued, the Court is inclined to revive

Plaintiff’s claims to permit the parties an opportunity to fully develop the facts and brief

the issue on summary judgment. Cf. Ross, 194 F. App’x at 744 (affirming dismissal of the

action because in his motion for reconsideration and amended complaint, plaintiff failed

to offer facts indicating the limitations period should be tolled or “that he was under a

disability that prevented him from timely filing”).

       To the extent Plaintiff is not entitled to relief under subdivision (b)(1) for “mistake,

inadvertence, surprise, or excusable neglect,” the Court finds in the alternative that

subdivision (b)(6) justifies the relief she seeks under the circumstances.

       [Rule] 60(b) strongly indicates on its face that courts no longer are to be
       hemmed in by the uncertain boundaries of . . . common law remedial tools.
       In simple English, the language of the ‘other reason’ clause, for all reasons
       except the five particularly specified, vests power in courts adequate to
       enable them to vacate judgments whenever such action is appropriate to
       accomplish justice.

Klapprott v. United States, 69 S. Ct. 384, 390 (1949). In Klapprott, the Court held the

movant’s failure to defend an action to revoke his citizenship was due to “an extraordinary

situation” and not because of neglect on his part. Id. at 389. In that case, the movant was

unable to defend the action because he was wrongfully imprisoned for over six years and,

during that time, he was ill and unable to afford an attorney. Id. at 386-87. The Court

found significant that “all [the movant] ha[d] asked [was] that the default judgment be set

aside so that for the first time he may defend on the merits.” Id. at 390. See also Nisson,

975 F.2d at 806 (recognizing that subdivision (b)(6) “is a ‘catch-all’ provision, and a ‘grand

                                               7
reservoir of equitable power to do justice in a particular case’”); Ritter v. Smith, 811 F.2d

1398, 1400 (11th Cir. 1987) (recognizing that a district court may exercise its discretion

to grant extraordinary relief under Rule 60(b)(6) “in order to do justice.”; In re Wyrick, No.

97-41559, 2001 WL 36401094, at *3 (Bankr. S.D. Ga. Feb. 5, 2001) (listing eight factors

relevant to a court’s consideration of a motion under subdivision (b)(6) and finding the

most important factor to be whether the case was considered on the merits).

       Given the gravity of the offenses Plaintiff alleges against Defendants, and that

Plaintiff may be able to demonstrate she delayed filing her claims through no fault of her

own, the Court finds that justice is best served by granting Plaintiff’s Motion so the issue

may be decided on the merits. Granting Plaintiff relief in this instance promotes the ends

of justice and equity given that the accrual of the statute of limitations in claims raised by

Plaintiff presents somewhat of a novel question of law and fact, and there is no apparent

prejudice to Defendants. In granting the Motion, the Court does not conclude that Plaintiff

has demonstrated as a matter of law that she timely filed her claims. However, equitable

considerations move the Court to permit her an opportunity to amend her complaint to

properly allege facts that, if proven, would demonstrate at least a question of fact as to

whether her claims are timely.

       Accordingly, it is

       ORDERED:

       1.     Plaintiff’s Motion for Clarification regarding the Court’s Dismissal Order

(Doc. 45) is GRANTED to the extent the Court recognizes that Plaintiff re-filed the

dismissed claims so as not to abandon them while the Court considered Plaintiff’s Motion

to Reconsider the Court’s Dismissal Order.



                                              8
        2.    Plaintiff’s Motion to Reconsider the Court’s Order Dismissing the Second

Amended Complaint (Doc. 46) is GRANTED to the extent that Counts I, II, and IV of the

SAC are not time-barred as a matter of law.

        3.    Plaintiff’s Third Amended Complaint (Doc. 43) is STRICKEN. Plaintiff shall

file an amended complaint within twenty days of the date of this Order.

        4.    Defendants’ Motions to Dismiss (Docs. 47, 48, 49, 50) are DENIED as

moot.

        DONE AND ORDERED in Jacksonville, Florida, this 6th day of February, 2019.




Jax-6
c: Counsel of Record




                                           9
